DETAILED ACTION
Responsive to the claims filed January 22, 2021. Claims 1-20 are pending. The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to the concept of detecting fraud in a transaction by generating an output score characterizing whether a transaction is fraudulent. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception and do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.
The Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance using exemplary claim 1:
1. A computer-implemented method executed by one or more processors for improving a fraud detection model, the method comprising:
 providing one or more variables from a set of variables to a plurality of self-calibrating models, the one or more variables being generated from real-time production data related to the transaction data, a first set of one or more variables being provided to a first self- calibrating model and a second set of one or more variables being provided to a second self-calibrating model; 
processing the one or more variables according to the plurality of self-calibrating models implemented to produce at least two self-calibrating model outputs; 
combining the at least two self-calibrating model outputs, the self-calibrating model outputs being tuned based on a first weight being assigned to a first self-calibrating model output and a second weight being assigned to a second self-calibrating model output, supervised training being used to limit amount of data needed to tune at least one of the first weight or the second weight; and 
generating an output for the real-time production data from the self-calibrating model output, the output representing a score relating to whether the transaction is fraudulent.

The claim is directed to a method, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless it: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of detecting fraud in a transaction by generating an output score characterizing whether a transaction is fraudulent, which is an abstract idea that can be performed mentally or manually using pen and paper and falls under the Mental Processes grouping. The claimed invention also falls under the Certain Methods of Organizing Human Activity for being directed towards an abstract idea for mitigating risk. (Prong one: YES, recites an abstract idea). 
The October 2019 Update explains on pages 7-8 that claims do recite a mental process when the claim limitations can practically be performed in the human mind. Examples of claims that recite mental processes include Electric Power Group, LLC which was directed to collection information, analyzing it, and displaying certain results of the collection and analysis and Classen which was directed to collecting and comparing known information. The courts have also found that claims that require a generic computer may still recite a mental process even though the limitations are not performed entirely in the human mind (page 8 of the October 2019 Update).  
The claim describes the method as a “computer-implemented method executed by one or more processors” in the preamble. Such limitations in the preamble do not impose any limits on the claimed invention. The use of the one or more processors amounts to generally linking the use of the judicial exception to a particular technological environment or field of use. Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, similar to how limiting the abstract idea in Flook to petrochemical and oil-refining industries was insufficient. As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the Appellant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself. (MPEP 2106.05(h)). (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The claimed limitations when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Even if the one or more processors were recited in the body of the claims to perform the claimed steps, the Applicant’s specification describes the computer as a general purpose computer (see at least paragraphs [0053, 0010]. Therefore, these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the groupings of abstract ideas.  
Dependent claims 2-7 do not recite any further limitations that cause the claims to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application [provide concise explanation]. Therefore, dependent claims are not patent eligible under the same rationale as provided for in the rejection of claim 1. 
Claims 8-20 contain similar limitations as the claims above and therefore are rejected under the same rationale. 
Additionally, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improve any other technology. Their collective functions merely provide generic computer implementation.
Regarding computer functions, MPEP 2106.05(d)(II) states:  The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); 
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); 
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and 
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
i. Recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016); 
ii. Shuffling and dealing a standard deck of cards, In re Smith, 815 F.3d 816, 819, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016); 
iii. Restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014); 
iv. Identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017); 
v. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; 
vi. Determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and 
vii. Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ramsey Refai whose telephone number is (313)446-4867. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY REFAI/               Primary Examiner, Art Unit 3661